     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 1 of 9                            PageID #: 1




                           UNITED STATES DISTRICT COURT
 2
                                      DISTR ICT OF HAWAII
                                                        MC 1 9 0 0 0 1 8. 'LEK ti<J•"
 3

 4
          In the Matter in the sea rch of                   Docket # MJ 18-              KJM
 5
          GIMM IELGRPLLC@GMAIL.COM
 6                                                          Docket #
                                                                                           FILED IN THE
 7                                                                                 UNITED STATES DISTRICT COU T
                                                                                       DISTRICT OF HAWAII
 8
                                                                                           JAN 22 2019
                                                                                   at~'clock andJ.Qmin.
 9

10                                                                                      SUE BEITIA, CLERK

11

12
             NOTICE OF OBJECTION TO SEARCH AND SEZUIRE
13

14
                             WARRANT REGARDING EMAILS
15     Comes ffow, Rosemarie Drad i, a living breathing human being, natu ral woman of the land, who is

16
       a private American citizen decreeing her unaliena ble rights from the Constitution of the United
17
       Stat es of whom is not an Attorney, nor am I trained in the law, and I, RoseMarie Drad i hum bly
18

19     request this Honorab le Court afford me greater latitude in consideration of the efficacy of my

20     pleadings in this rega rd according to Haines v . Kern e r, 4 0 4 U.S . 519 ( 1972); 4 92 F. 2 d

21
       937 (1974).
22

23
              1.      The undersigned OBJECTS to the email received by USER@GOOGLE.COM
24

25                    regarding an alleged search and seizure w arrant has been issued against the

26
                      undersigned under the ju risdiction of th is court by and t hrough the FBI (Fede ral
27
                      Bureau of Investigation). Some agent of the US Attorney's Office in Hawaii m ust
28
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 2 of 9                        PageID #: 2




                  have authorized the issuance of this alleged valid legal document but said

 2                document violates the Constitutional Rights of the undersigned. The Clerk of the

 3
                  Court and any presiding judge in this matter is a sworn Officer of the Court. Any
 4
                  attempts to violate the sworn oaths of office taken by any agent of this court may
 5

 6                be subject to legal proceedings later. 28 U.S.C. § 2072(b) which states, "Such

 7                rules shall not abridge, enlarge or modify any substantive right. All conflict with
 8
                  such rules shall be of no further force or effect after such rules have taken effect."
 9

10

11          2.    I do NOT CONSENT to the release of any information pertaining to

12
                  any email accounts of mine to any agency of the United States
13
                  Government. I am neither an ENEMEY OF THE STATE nor a friend of
14

15                an ENEMY OF THE STATE. I have engaged in no actions, which have

16                (has) harmed any of my fellow men and women, respectively.
17
            3.    I have been informed that certain documents and proceedings
18

19
                  regarding this matter have been sealed and that is a violation of my

20                5th   Amendment Rights(" ... To be informed of the nature and cause of
21
                  the accusation; to be confronted with the witnesses against him)
22
                  pursuant to the fact that I always have a right to face my accuser
23

24                and know all evidence and the like documents that are being used

25                against me.
26
            4.    There are numerous defects in the attached search and seizure
27

28                warrant for this instant matter. The warrant was redacted of which


      2
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 3 of 9                                  PageID #: 3




                  I am not able to see any of the relevant information. Pursuant to

 2                DUE PROCESS OF LAW I have a right to see all allegations being

 3
                  lodged against me . My Constitutional rights that all government
 4
                  officia Is are sworn & are bound too, protects my Bill of Rights that
 5

 6                I, RoseMarie Dradi, a natural woman on of the land CANNOT be

 7                deprived of anything including my privacy pursuant to DUE PROCESS
 8
                  OF LAW regarding this matter according to my 4th, 5th, 5th and 14th
 9
                  Amendment Rights to the United States Constitution. There is no
10

11                substance behind these allegations being done in a sealed star

12
                  room docket. This entire instant matter constitutes a Total
13
                  VIOLATION of my Constitutional Rights & Violation of DUE PROCESS
14

15                of Law.

16          5.    In accordance with all applicable procedural law the undersigned has the right to
17
                  be treated fairly. The actions of the Government have violated the due process
18
                  rights of the undersigned and any violation of Due Process and Oath of Public
19

20                Office renders the Court where the presiding judge allowing such violations to
21
                  occur constitutionally defective and causing the court to be constitutionally
22
                  incompetent by said judge. In such Court violation of Oath of Office is subject for
23

24                removal pursuant to 28 U.S.C. § 455{a}. This would be the case if this

25                court were to allow the US Government to continue to engage in
26
                  actions against the undersigned without due process.
27

28


       3                Nntrc5 g e   ge'fcz1pN tp s5opcH ob'o sE•Zf!pf >or•psoNr Bf ' GRD'NG euo11 s
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 4 of 9                           PageID #: 4




            6.    Any requests for search and seizure documents regarding the undersigned for

 2                alleged criminal actions are FRIVILOUS and oppressive to me for this instant

 3
                  matter. This is in direct violation of my         4th   Amendment Rights to the
 4
                  US Constitution. Said Amendment states "The right of the people to be
 5

 6                secure in their persons, houses, papers, and effects against unreasonable

 7                searches and seizures, shall not be violated, and no warrants shall issue, but upon
 8
                  probable cause, supported by oath or affirmation particularly describing the place
 9
                  to be searched, and the persons or things to be seized."
10

11          7.    I have been injured from the Government's unlawful egregious ultra vires acts as

12
                  the result of an alleged criminal investigation, and as a result, I have verifiable
13
                  grounds to seek remedy and relief to be made whole again. I have reason to
14

15                believe that I can obtain this remedy and relief from this Court against the

16                Governments contemptuous criminal acts, and respectfully expects this Court to
17
                  do so forthwith as a matter of law.
18
            8.    The undersigned gains this right by meeting a three-pronged test: First, the
19

20                Plaintiff must have suffered an "injury in fact," i.e., "an invasion of a legally-

21
                  protected interest which is (a) concrete and particularized, and (b) actual or
22
                  imminent, not 'conjectural' or 'hypothetical"'; second, a causal connection must
23

24                exist between the injury and the conduct complained of, that is, "the injury has to

25                be fairly . .. trace[able] to the challenged action of the defendant, and not . ..
26
                  th[e] result [of] the independent action of some third party not before the court";
27
                  and third, "it must be 'likely,' as opposed to merely 'speculative,' that the injury
28


       4
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 5 of 9                                     PageID #: 5




                  will be 'redressed by a favorable decision."' (all quotes from Lujan v. Defenders of

 2                Wildlife, 504 U.S. 555, 1992, for line item #'s 10-13).

 3

 4
            9.     "Against this backdrop, to state a claim for a deprivation of Due Process, a
 5

 6                plaintiff must show: (1) that he (she) possessed a constitutionally protected

 7                property interest; and (2) that he (she) was deprived of that interest without due
 8
                  process of law." Due process property interests are created by "existing rules or
 9
                  understandings that stem from an independent source such as state law--rules or
10

11                understanding that secure certain benefits and that support claims of entitlement

12
                  to those benefits."
13
            10.   "To have a property interest protected by the Due Process Clause, "a person must
14

15                have more than an abstract need or desire for it. He (she) must have more than a

16                unilateral expectation of it. He (she) must, instead, have a legitimate claim of
17
                  entitlement to it. "While the existence of a protected property interest is decided
18
                  by reference to state law, the determination of whether due process was
19

20                accorded is decided by reference to the Constitution.

21
            11.   Due process requires that "a deprivation of life, liberty, or property
22
                  'be preceded by notice and opportunity for hearing appropriate to
23

24                the nature of the case,"'

25          12.   In construing the Due Process Clause, the United States Supreme Court has held
26
                  that negligent acts by state actors do not effect a "deprivation" for the purposes
27
                  of the Due Process Clause, and the random and unauthorized conduct of a
28


       5                NOTfCF pc ge1ecrrpt.1 xg s5op cH •MQ   se1z11pf   101oe90M1   pfAGRO'b'G euo115
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 6 of 9                                 PageID #: 6




                  government actor, even if intentional, does not implicate the Due Process Clause

 2                if the state provides a meaningful post-deprivation remedy, such as, for example,

 3
                  a tort remedy in its own courts.
 4
            13.   I respectfully bring to this Court's attention that clearly established law provides
 5

 6                protection against deprivations of procedural due process. The Due Process

 7                Clause has two substantive components--the substantive due process simpliciter
 8
                  and incorporated substantive due process. "In order to state a claim for a
 9
                  violation of the substantive due process simpliciter, the plaintiff must
10

11                demonstrate that the defendant engaged in conduct that was "arbitrary, or
12
                  conscience shocking, in a constitutional sense." This form of due process has very
13
                  limited application, but, in contrast to certain procedural due process claims, the
14

15                existence of adequate post-deprivation remedies does not bar a substantive due

16                process claim. With respect to incorporated substantive due process, the plaintiff
17
                  may state a claim by proving a violation of one of the Bill of Rights. The Supreme
18

19
                  Court has held that one of the substantive elements of the Due Process Clause

20                protects those rights that are fundamental--rights that are implicit in the concept
21
                  of ordered liberty, and has, over time, held that virtually all of the Bill of Rights
22
                  protect such fundamental rights and has likewise held that they apply to the
23

24                states through the "liberty" interest of the Due Process Clause. However, the

25                Court has held that when a specific provision within the Bill of Rights already
26
                  provides protection, the more generalized notion of due process should not be
27

28                used to define constitutional rights.


      6                 NOIICf OF   np•fCT!QN TO SfAftCH ANQ Sf!ZIJQf   'N'BRANT ee•GSP'NG   fUA!IS
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 7 of 9                         PageID #: 7




            14.   This instant matter is a direct violation of my 14th Amendment Rights (Section 1),

 2                which state in part: ..."No state shall make or enforce any law which shall abridge

 3
                  the privileges or immunities of citizens of the United States; nor shall any
 4
                  state deprive any person of life, liberty, or property, without due
 5

 6                process of Jaw; nor deny to any person within its jurisdiction the

 7                equal protection of the laws."
 8
            15.   This instant matter is also a direct violation of my 5th Amendment Rights which
 9
                  state in part: ..."nor shall be compelled in any criminal case to be a witness against
10

11                himself, nor be deprived of life, liberty, or property, without due process of law;

12
                  nor shall private property be taken for public use, without just compensation."
13
            16.   The alleged criminal investigation mentioned by the Government has yielded no
14

15                arrests or indictments of any kind as of the filing of this document with

16                attachments.
17
            17.   The undersigned notices this court of a pending suit in the United
18
                  States Court of Federal Claims bearing case# 18-1387 T, whereby
19
                  Plaintiff is on said case as a Plaintiff against the UNITED STATES and
20
                  a series of co-defendant's which include the US ATIORNEY'S OFFICE
21
                  IN HAWAII (John Doe named co-defendant's). As of the filing of this
22
                  document, the Defendant in said federal court of claims case is in
23
                  default for failure to respond to the originally filed I amended
24                complaint as directed by Judge Charles Lettow. See attached
25                default documents.
26

27          18.   The undersigned is a Plaintiff on said Federal Court of Claims case due to
28                violations of due process rights that have been done by SPECIAL AGENT Mark


       7
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 8 of 9                                             PageID #: 8




                     Macpherson of the IRS Criminal Investigation Division (IRS CID) out of the

                     Honolulu Hawaii office regarding an alleged criminal investigation into the
 2
                     undersigned and associates I acquaintances of the undersigned. Mr. Macpherson
 3
                     has violated his oath of office in the official performance of his duties, as he is a
 4
                     co-defendant into said case noted above.
 5

 6
              19.    He and his other SPECIAL AGENTS conducted an unlawful series of raids against
 7
                     two associates of the undersigned UNDER COLOR OF LAW and any agent of this
 8
                     court or the FBI that engages in actions which deprive the undersigned of her
 9
                     rights as guaranteed under natural law and the US Constitution will be added into
10
                     the Federal Court of Claims case as a co-defendant.
11

12
              20.    Bottom line to this whole issue is this, the US Government cannot
13
                     break the law to attempt to ENFORCE the law and that is exactly
14

15                   what happened to me and associates of mine as a result of the raid

16                   which was conducted by the IRS CID SPECIAL AGENT's out of the
17
                     Honolulu Hawaii office under color of law and without jurisdiction.
18

19

20            21.    WHEREFORE, the undersigned hereby notices this court of her objection to the

21                   requested release of any of her email information to any agents, heirs or assigns

22
                     of the US Government. Exhibits A & B attached. This Objection is presented in
23
                     the spirit of aloha.
24

25     Submitted signed, and sealed this 20th day of January, 2019

26

27                                                                               ~ Rosemarie Dradi
                                                                       Rosemarie Dradi, an Injured Human Being
28                                                                        c/o PO Box 386


       8                   NOT!Cf   gc   oe1ec110M xo   seopcu   ANQ Sf!?l!RF   \ft<•pptNT   pfAGBQ•NG   FM\" s
     Case 1:19-mc-00018-LEK-KJM Document 1 Filed 01/22/19 Page 9 of 9                                 PageID #: 9




                                                                       Ridgefield, Washington 98642
                                                                       All Rights Reserved
 2                                                                     Without Prejudice

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      9               '>'Ql!CF   ge   QBIECJIQM JO SFAftCH   OMO Sf'Z!!RE woea•NT RfAGRD">'G fMAl!S
